Title: Abigail Adams to William Smith Shaw, 16 January 1799
From: Adams, Abigail
To: Shaw, William Smith


          
            
              Dear William
              a fine day. Quincy Janry 16th 1799
            
            I received yesterday your Letter of Jan’ry 6th, with the News papers to the 7th Clapole excepted; which usually has the first debates, so that I got no debate later than I received on saturday of the 5th However inaccurate the Printers may report the debates in Philadelphia: is best known to those who deliver, and those who hear them. when curtaild, and retaild by our Printers they are absolutely murderd. reading last Evening mr otiss speeh in replie to Gallatin, in Russels paper, I was as much provoked with the Printer, as I was pleasd with mr otis’s Wit & point, in the Allegory he drew respecting the War which Gallatin threatned to carry into our Borders Russel

has rob’d it of every Brillancy, and it brought to my mind a couplet written by some wit upon the translations of Virgil, by, Trap,
            
              “Read the commandments Trap
              Translate no further,
              For there tis written, thou shall’t do no murder”
            
            I thought I had regularly noticed to you the receipt of your Letters. I have one of the 16 December 18th 20th 22 24 & 28th and of Janry 2d & 6th. all former ones I have acknowledgd. I begin to be affraid that you will do so well without me at Philadelphia, that my company will not be mist and there is nothing so mortifying as to be considerd of little or no concequence, or importance in the world. I always knew that mr Brisler had no Geese, and as it made him so happy, I was well satisfied that it should be so, for with all his self satisfaction, he is very easily cowd or crampt and then he always means so well, and really does so well, that it would be a pitty he should have a compettitor, for as I just observed, it is very Humiliating to be thought of little or no concequence—
            whom amongst your acquaintance can you imagine to have gone Chaplin on Board the constitution? but the Rev’d William Austin! what an odd Genius? he is determined to see the world he says in all its forms. he is to instruct the Boys on Board in reading &c there are said to be 50 of them. his pay is 40 dollors pr month
            Mr Black received mr Brislers Letter last Evening. he came this Morning to see me, exprest himself much obliged to the President, and to mr Brisler for his attention. he will write to mr Brisler. he thanks you for your offer. He says that he cannot conceive his Brother so reduced. when he was last spring at Philadelphia, His Brother requested him to take an inventary of what he had in his store that he had to the amount of a thousand dollors— he shew him Notes of Hand to the amount of two Hundred pounds & he told him he had 500 dollors by him in cash, and that he did not owe a Hundred. mr Black left in his Hands what belongd to mr Hall, and told him he should not call for it, but if he was like to do otherways than well, he must remember that it was the Childs property. mr Black doubts his Brothers marriage and thinks the application for to have him burried is a Scheme of the Womans, in order to secure or make way with what he has left. He wishes to have inquiry made of the person of whom mr Black hired his House, (the person lived opposite,) what were the real circumstances of his Brother and if he was really married, by whom & what evidence can be procured of it? the mr

Thomson who applied, in behalf of his Brother, he is desirious to procure some further intelligence respecting. He says if there are two Hundred pounds in Notes, and they are good for any thing, the expences of his funeral ought to be defraed from them or any thing which may be found. he will pay the expence, but cannot help thinking it is a fraud of the woman whom tis reported he has married.
            three different times mr Black says he has sit his Brother up in Buisness: his death is rather a relief than a trouble to him, for he despared of reclaming him. if he was really married, he does not wish to take any property, if any he has left, from his wife, but he thinks her a bad woman, and capable of any thing—
            I wrote you on monday.
            I am your affectionate
            
              Aunt A Adams—
            
          
          
            if mr Bracket is yet in Philadelphia, I would wish him to be noticed— mention it to your uncle ask him to dine with you— tell me how the Ladies performd. mrs otis I hope was Lady Presidentess
          
        